Title: To Benjamin Franklin from Félix Nogaret, [after 6 December 1783]
From: Nogaret, Félix
To: Franklin, Benjamin


          
            Monsieur
            Versailles [after December 6, 1783]
          
          Comme nous Sommes privés du plaisir de vous voir, je vous Suppose un mal, peutetre apocryphé, Mais qui vous va bien

dans la circonstance où vous vous derobés aux acclamations de tout Paris.
          
            Tu fais la Paix, tu faix la guerre!
            Un Septre est à tes piés, la foudre est dans tes mains.
            L’encens fume, pour toi, Sur le double hémisphere;
            On t’y rend les honneurs divins!
            Montre toi. Tu ne peux! Quoi! tes efforts sont vains
            Comme nos voeux et ma priere!
            Qui peut donc arrêter, qui derobe, à nos yeux,
            Ce Politique utile et ce rival des Dieux
            Que revere L’Olympe et qu’adore la Terre?
            Faibles humains!..helas! la goutte, dans Passy,
            Sert les Enfers jaloux;..et l’enchaine aujourdhuy.
          
          
            Felix Nogaret
          
        